As filed with the Securities and Exchange Commission on or about March 21, 2013 Registration No.033-50390 and 811-07076 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No.52 [X] and/or Registration StatementUnder The Investment Company Act Of 1940 [X] Amendment No.53 [X] WILSHIRE MUTUAL FUNDS, INC (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California 90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310)451-3051 (Name and Address of Agent for Service) Jason A. Schwarz c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b); [X] on March 28, 2013 pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY COMMENT This Post-Effective Amendment to the Registration Statement of Wilshire Mutual Funds, Inc (the “Registrant”) on Form N-1A is being filed for the purpose of designating a new effective date for the previously filed Post-Effective Amendment No. 51 to the Registrant’s Registration Statement filed under Ruled 485(a) of the Securities Act of 1933.This Post-Effective Amendment No. 52 to the Registration Statement of the Registrant incorporates by reference Parts A, B and C contained in Post-Effective Amendment No. 51 to the Registration Statement of the Registrant filed with the Securities and Exchange Commission on January 23, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant has caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Monica, and the State of California, on the21st day of March, 2013. WILSHIRE MUTUAL FUNDS, INC. By: /s/ Jason A. Schwarz Jason A. Schwarz, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.52 to the registration statement has been signed below by the following persons in the capacities indicated. Signature Title Date Margaret M. Cannella* Margaret M. Cannella Director March 21, 2013 Roger Formisano* Roger Formisano Director March 21, 2013 Edward Gubman* Edward Gubman Director March 21, 2013 Suanne K. Luhn* Suanne K. Luhn Director March 21, 2013 /s/Victor Zhang Victor Zhang Director March 21, 2013 GeorgeJ. Zock* GeorgeJ. Zock Director March 21, 2013 /s/Michael Wauters Michael Wauters Treasurer March 21, 2013 /s/ Jason A. Schwarz Jason A. Schwarz President March 21, 2013 *By:/s/ Michael Wauters Michael Wauters March 21, 2013 * As Attorney-in-Fact and Agent pursuant to the powers of attorney previously filed.
